DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information disclosure statements (IDS) filed on 06/12/2020 and 12/09/2020 have been acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given on 07/11/2022 by Applicant’s Attorney, Ryan Smith.

The application has been amended as follows:

CLAIMS:
1. A component supply device, comprising: 
[[a]] multiple stages on which components are scattered; 
an imaging device including a camera configured to image the components scattered on the multiple stages; and
a control device comprising a storage device and a determination device;
wherein the [[a]] storage device [[configured to]] stores first identification information capable of identifying a first component which is a component scheduled to be supplied from a first stage of the multiple stages and second identification information capable of identifying a second component which is a component different from the first component that is not scheduled to be supplied from the first stage; and 
wherein the [[a]] determination device [[configured to]] determines whether the first component is present on the first stage based on the first identification information and imaging data of the first stage from the imaging device, and [[to]] determines whether the second component is present on the first stage based on the second identification information and the imaging data of the first stage from the imaging device.

2. The component supply device of claim 1, [[wherein the component supply device further comprises multiple said stages,]] wherein [[the first component is a component that is scheduled to be supplied from the first stage of the multiple stages; and]] the second component is a component that is scheduled to be supplied from [[the]] a second stage of the multiple stages, the second stage being different from the first stage.

3. The component supply device of claim 2, the component supply device further comprising: 
a component holding head; 
a component holding head moving device configured to move the component holding head; and
a placement section provided for each of the multiple stages [[, configured to be placed with]] where components from the corresponding stages are placed; [[and]] 
[[a]] wherein the control device [[configured to]] controls operation of the component holding head and the component holding head moving device so that the first component is placed into the placement section corresponding to the first stage when the [[determining]] determination device determines that the first component is on the first stage, and [[configured to]] controls operation of the component holding head and the moving device so that the second component is placed into the placement section corresponding to the second stage when the [[determining]] determination device determines that the second component is on the first stage.

4. The component supply device of claim 1, wherein the component supply device further comprises a notifying device configured to send out an error notification when it is determined by the [[determining]] determination device that there are a set number or more of the second component on the first stage.

5. The component supply device of claim 1, wherein when the [[determining]] determination device determines that the first component is present on the first stage [[, and]] the determination device then determines whether the second component is present on the first stage using [[the]] a time during which the determined first component is being supplied by the component supply device.

6. The component supply device of claim 1, wherein the [[determining]] determination device determines whether the first component is present on the first stage based on the first identification information and the imaging data of the first stage from the imaging device, and then determines whether the second component is present on the first stage based on the imaging data of the first stage used to determine [[the presence/absence of]] if the first component is present on the first stage and the second identification information.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claim 1 is directed towards a component supply device. The prior art fails to disclose or render obvious all of the limitations of claim 1. Specifically, the prior art does not disclose or render obvious the combination of the following limitations in view of the rest of the claimed limitations of claims 1: 
a component supply device with multiple stages on which components are scattered, an imaging device that images the components scattered on the stages, and a control device with a storage device that stores identification information of a first component scheduled to be supplied from a first stage of the multiple stages and a second component not scheduled to be 

supplied from the first stage, and a determination device that determines if the first component is present of the first stage based on the first identification information and imaging data of the first stage from the imaging device, and determines if the second component is present on the first stage based on the second identification information and the imaging data of the first stage.

The closest prior art are the following references, but none the references alone or in combination disclose or render obvious the invention as claimed in independent claim 1:
WO2016/071984 (US 10,264,719) from the applicants of the current invention that discloses a very similar component supply device with multiple stages where components are scattered, an image device for imaging the scattered components, and a control device that determines the presence of different components (410a, 410b, 410c in Fig 9-10) on a shared stage (285, Fig 9-10) configured to supply each of the different components; this reference does not disclose a first stage for supplying a first component wherein a determination device determines the presence of the first component and the presence of a second component not scheduled to be supplied from the first stage based on identification information of the first component and the second component and imaging data of the first stage from the imaging device.
US 10,206,318, US 2016/0330880, and US 10,485,151 from the applicants also disclose very similar component supply devices, but do not disclose supplying different components, or a determination device that determines the presence of a first component and the presence of a second component not scheduled to be supplied from the stage based on identification information of the first component and the second component and imaging data of the stage from the imaging device.
US 6,056,108 discloses a component supply device with multiple stages that each supply different components (see Fig 4B), but does not disclose a determination device that determines the presence of the first component and the presence of a second component not scheduled to be supplied from the first stage based on identification information of the first component and the second component and imaging data of the first stage from the imaging device.

Claims 1-6 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 3 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
	


/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729